ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 20, 1971 (247 So.2d 102) reversing the order of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment dated May 24, 1972 (263 So.2d 194) now lodged in this court, Quashed this court’s judgment with directions to reinstate the order and judgment of the criminal court dismissing all charges against the petitioner;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on May 13, 1971 is withdrawn, the judgment of this court filed April 20, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the criminal court dismissing all charges against the petitioner is reinstated and affirmed. Costs allowed shall be taxed in the criminal court (Rule 3.16, subd. b, Florida Appellate Rules).